         Case 6:21-cv-00006-MC          Document 19       Filed 04/13/21     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



LIAM O’NEIL-BARRETT,                                                 Case No. 6:21-cv-00006-MC

               Plaintiff,                                                                  ORDER

       v.

OREGON DEPARTMENT OF
CORRECTIONS; CENTURY LINK
PUBLIC COMMUNICATIONS, INC.;
CT CORP. SYSTEMS,


            Defendants.
________________________________

MCSHANE, District Judge:

       Plaintiff, an inmate in the custody of the Oregon Department of Corrections (ODOC),

filed this action in state court and defendant Century Link removed it to this Court. Plaintiff now

moves to voluntarily dismiss this action, and no defendant opposes the motion.

       Accordingly, plaintiff’s Motion to Dismiss (ECF No. 18) is GRANTED, and plaintiff’s

Motion to Remand (ECF No. 8) is DENIED as moot.

IT IS SO ORDERED.

       DATED this 13th day of April, 2021.


                                              s/ Michael J. McShane
                                              MICHAEL J. MCSHANE
                                              United States District Judge

-1-    ORDER
